DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 04/15/2022 has been entered.  Claims 1-2 and 4-20 remain pending in the application.  
The previous objections to the specification are withdrawn in light of the Examiner’s amendment to the specification.  
The previous objections to Claims 13 and 18 are withdrawn in light of Applicant's amendment to Claims 13 and 18.  
The previous 35 USC 112 rejections of Claims 5, 11 and 19 are withdrawn in light of Applicant’s amendment to Claims  5, 11 and 19.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Flynn on 06/06/2022.
The application has been amended as follows: 

In the Title:

	After “Features”; --For Controlling Stroke Duration and Injection Volume-- has been added.

In the Claims:
	In Claim 5, lines 1-2, “further comprising: a driver to control the movement of the plunger;” has been deleted and --where-- substituted therefore. 
	In Claim 5, lines 2-3; “comprising a mechanism that” has been deleted.

	In Claim 13, line 2, “acidity, or an” has been deleted and --acidity, and an-- substituted therefore.


Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.


Response to Arguments
	The previous rejections of Claims 1-2 and 4-20 under 35 USC 102 and 103 have been withdrawn in light of the Board decision of 03/21/2022.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
06/07/2022

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746